Citation Nr: 0910829	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-09 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lower extremity 
disability.

4.  Entitlement to service connection for a skin disability, 
to include as due to exposure to herbicides.

5.  Entitlement to service connection for a sinus disability, 
to include as due to exposure to herbicides.

6.  Entitlement to service connection for headaches, to 
include as due to exposure to herbicides.

7.  Entitlement to service connection for heart disease, to 
include as due to exposure to herbicides.

8.  Entitlement to service connection for fibromyalgia, to 
include as due to exposure to herbicides.

9.  Entitlement to service connection for a dental 
disability, to include as due to exposure to herbicides.

10.  Entitlement to an evaluation in excess of 40 percent for 
service-connected bilateral spondylolysis, status post 
laminectomy (low back disability).

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

The issues of entitlement to an evaluation in excess of 40 
percent for service-connected low back disability and 
entitlement to TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   
FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy while serving on active duty.

2.  No in-service stressor has been corroborated, and a 
medically supportable diagnosis of PTSD based on a verified 
stressor during a period of the veteran's military service is 
not demonstrated. 

3.  The Veteran does not have a cervical spine disability 
that is causally related to service.

4.  The Veteran does not have a lower extremity disability 
that is causally related to service.

5.  There is no competent medical evidence showing that the 
veteran has any of the disorders specifically listed at 38 
C.F.R. § 3.309(e).

6.  The Veteran does not have a skin disorder that is 
causally related to service.

7.  The Veteran does not have a sinus disorder that is 
causally related to service.

8.  The Veteran does not have headaches that are causally 
related to service.

9.  The Veteran does not have heart disease that is causally 
related to service.

10.  The Veteran does not have fibromyalgia that is causally 
related to service.

11.  The Veteran does not have a dental disability that is 
causally related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 2002 
); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2008).

2.  A cervical disability was not incurred in or aggravated 
by active duty; nor may arthritis of the cervical spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2008).  

3.  The criteria for service connection for a lower extremity 
disability have not been met.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.102, 3.303 (2008).

4.  The criteria for service connection for a skin disorder, 
to include as due to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.307, 3.309 (2008). 

5.  The criteria for service connection for a sinus disorder, 
to include as due to exposure to herbicides, have not been 
met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 
3.309 (2008).

6.  The criteria for service connection for headaches, to 
include as due to exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.306, 3.307, 3.309 (2008).

7.  Heart disease was not incurred in or aggravated by active 
duty; nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309 
(2008).  

8.  The criteria for service connection for fibromyalgia, to 
include as due to exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 
3.309 (2008) 

9.  The criteria for service connection for a dental 
disability, to include as due to exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1137 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2006).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant, as in this 
case.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

The Veteran was sent a letter in April 2005 that included the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical records were subsequently added to the claims file.  

The Board notes that the Veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his service connection claims were granted.  However, as 
his service connection claims are being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  Given these matters of record, the 
veteran has had a meaningful opportunity to participate in 
the development of the claim. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  


Analyses of the Claims

The Veteran seeks service connection for multiple 
disabilities.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and that the appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of arthritis and heart disease, service 
connection may be granted if the disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f) (West 2002 and Supp. 2007).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii).  
Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that a veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.38 C.F.R. § 3.304(f).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).In such cases, 
the record must contain service records or other statements 
as to the occurrence of the claimed stressor. See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record. A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors. 
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

As noted, the Veteran seeks service connection for multiple 
disabilities due to service, to include due to exposure to 
herbicides for some of the disabilities.  

The veteran had service in Vietnam and, therefore, is 
presumed to have been exposed to Agent Orange.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Although a skin 
disorder involving lipomas, a sinus disorder, headaches, 
heart disease, fibromyalgia, and a dental disorder are not 
part of the presumptive disorders warranting the granting of 
service connection under 38 C.F.R. § 3.309(e), due to 
exposure to herbicides, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease is due to service.  38 
C.F.R. § 3.303; see also Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

The Veteran's July 1965 pre-service medical history report 
reveals complaints of occasional leg cramps and headaches, 
neither of which was considered disabling.  Physical 
examination in July 1965 did not show any pertinent 
abnormality.  A questionable fungus of the right foot was 
reported in April 1966.  The Veteran noted headaches, 
sinusitis, leg cramps, foot trouble, and nervous trouble on 
his October 1967 medical history report at separation.  No 
pertinent abnormality was found on medical evaluation at 
discharge in October 1967.

The initial post-service medical evidence of any of the 
disabilities at issue is not until March 1986, which is more 
than 18 years after service discharge, when the Veteran 
injured his right knee.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  
The Veteran injured his neck later in 1986.  Internal 
derangement of the right knee was diagnosed in May 1987; 
cervical arthritis was noted in July 1990.  Superficial 
lipomas of the forearms were reported on VA examination in 
August 1996.  Lipomas, sinus congestion, fibromyalgia with 
joint pain, chronic leg pain, and broken teeth and gum 
erosion were noted on Agent Orange evaluation in February 
1998.  There is no diagnosis on file of heart disease.

The Veteran's post-service skin symptom involves lipomas, 
which were initially found on his forearms in August 1996 and 
which the Veteran said on examination in February 1998 began 
in 1969, which is more than a year after service discharge.  
There is no medical evidence linking the Veteran's lipomas to 
service, including to the service notation of a questionable 
fungus of the right foot. Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

Because there is no evidence of a cervical spine disability, 
a lower extremity disability, a skin disorder, heart disease, 
fibromyalgia, and a dental disability in service or for many 
years after service discharge, and because there is no nexus 
opinion linking any of these disorders to service, service 
connection for a cervical spine disability, a lower extremity 
disability, heart disease, fibromyalgia, and a dental 
disability is not warranted.  

Although the Veteran complained of sinusitis on his October 
1967 medical history report, his medical condition, including 
his nose and sinuses, was normal on examination in October 
1967. Because these records were generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  



The initial post-service notation involving a sinus problem 
was not until February 1998, over 30 years after service 
discharge.  Moreover, there is no nexus opinion on file 
linking a current sinus problem to service.   Service 
connection for a sinus disability is also not warranted.

As to the Veteran's claim for service connection for 
headaches, the Board notes that there were complaints of 
headaches on pre-service evaluation in July 1965 and on the 
Veteran's medical history report at service discharge in 
October 1967.  However, there is no diagnosis of a headache 
disorder either in service or after service discharge.  
Consequently, there is no medical evidence that the Veteran 
currently has a headache disability that was incurred or 
aggravated by service.

With respect to the Veteran's claim for service connection 
for PTSD, the evidence in this case does not show that the 
veteran was engaged in combat with the enemy.  He was not 
awarded any medals or decorations indicative of combat; and 
his military specialty, general draftsman, is also not 
indicative of combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89. The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

Moreover, the Board notes that the veteran has not provided 
any specific information on his service stressors.  Although 
the Veteran was sent a letter by VA in March 2003 requesting 
that he fill out and return to VA an enclosed questionnaire 
on his service stressors, he failed to return the 
questionnaire or to provide pertinent information on his 
service stressors that would enable VA to attempt to verify 
his contentions. 

The law provides  that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991). Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §  5107(a). 
   
Consequently, there is no corroboration of service stressors, 
and the claim for service connection for PTSD is denied on 
this basis. 

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for PTSD, a cervical spine disability, a lower 
extremity disability, a skin disorder, a sinus disorder, 
headaches, heart disease, fibromyalgia, and a dental 
disorder, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lower extremity disability is 
denied.

Service connection for a skin disability, to include as due 
to exposure to herbicides, is denied.

Service connection for a sinus disorder, to include as due to 
exposure to herbicides, is denied.

Service connection for headaches, to include as due to 
exposure to herbicides, is denied.

Service connection for a heart disorder, to include as due to 
exposure to herbicides, is denied.

Service connection for fibromyalgia, to include as due to 
exposure to herbicides, is denied.

Service connection for a dental disability, to include as due 
to exposure to herbicides, is denied.

REMAND

The Veteran is currently assigned a 40 percent rating for his 
service-connected low back disability.  The most recent 
scheduled examination of the Veteran's service-connected low 
back disability was in May 2003, which is over five and a 
half years ago.  Additionally, the Board notes that there is 
medical evidence since May 2003 that the Veteran's low back 
disability may have increased in severity, as his 
degenerative joint disease was described as severe in April 
2005.  Moreover, the Veteran's current functional impairment 
due to his service-connected low back disability is unclear.

Consequently, the Board finds that additional development is 
warranted prior to final adjudication of the issues of 
entitlement to an evaluation in excess of 40 percent for 
service-connected low back disability and entitlement to 
TDIU.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2008).  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for low back disability since 
January 2006, the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO should then schedule the 
Veteran for a VA examination to determine 
the current severity of his service-
connected low back disability.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should also determine the 
current symptomatology and severity 
of the service-connected low back 
disability, to include thoracolumbar 
range of motion and the duration of 
any incapacitating episodes of back 
disability over the previous year.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claims 
for an evaluation in excess of 40 percent 
for service-connected low back disability 
and for TDIU.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


